Opinion by
Judge Blatt,
The Center City Dining Club (Club) appeals here from a 15-day suspension of its liquor license.
The Pennsylvania Liquor Control Board (Board) suspended the Club’s liquor license on the basis that it had sold alcoholic beverages to a nonmember and that it had made after-hour sales to that nonmember in violation of Section 406(a) of the Liquor Code, Act of April 12,1951, P.L. 90, as amended, 47 P.S. §4-406(a). Upon appeal, the Court of Common Pleas of Philadelphia County held a de novo hearing at which a police officer testified that he as a nonmember of the Club had been served alcoholic beverages there after hours. Testimony to the contrary was offered by the Club, but the court was persuaded by the testimony adduced by the Board and therefore upheld the suspension of-the license. This appeal followed.
Our scope of review is limited to a determination of whether or not the court below abused its discretion or committed an error of law. Roosevelt Democratic Club v. Pennsylvania Liquor Control Board, 15 Pa. Commonwealth Ct. 452, 328 A.2d 172 (1974). We cannot weigh the testimony of the police officer as against that of the Club’s witnesses, for the matter of credibility of witnessés is for- the lower court to determine.
The Club argues further that the evidence presented by the Board did not satisfy its burden of proof that a violation of the law had occurred. We believe, however, that the testimony of the police officer supports the finding made, and we will therefore affirm the order of the lower court, which in turn affirmed the Board’s suspension of the Club’s liquor license.
*439Order
And Now, this 25th day of July, 1979, the order of the Court of Common Pleas of Philadelphia County in the above-captioned matter is hereby affirmed.